This purports to be an appeal from an order of a single justice dismissing for lack of a meritorious case (see St. Nicholas Russian Benefit Soc. Inc. v. Yaselko, 279 Mass. 81, 85 [1932]; Board of Health of Franklin v. Hass, 342 Mass. 421, 422-423 [1961]; contrast General Motors Corp., petitioner, 344 Mass. 481, 482-484 [1962]; Fall River, petitioner, 346 Mass. 333, 334-336 [1963]) a petition filed in this court under G. L. c. 211, § 11 (as appearing in St. 1960, c. 207, § 1), for the late entry of a bill of exceptions allowed by the Superior Court. The bill was lost because of the unreasonable refusal of the petitioner’s counsel, without first seeking relief from the court, to pay either of the alternative estimates given by the clerk pursuant to G. L. c. 231, § 135 (as amended through St. 1971, c. 843, § 16). Compare Royal Tool & Gauge Corp. v. Clerk of the Courts for the County of Hampden, 326 Mass. 390, 391-392 (1950). We concur in the conclusion of the single justice for the reason that none of the pertinent counts of the original declaration and none of the counts proposed to be substituted therefor adequately alleged that any of the injuries sustained was a reasonably foreseeable consequence of any of the sales of alcoholic beverages which were alleged. See Barboza v. Decas, 311 Mass. 10, 13 (1942); Dimond v. Sacilotto, 353 Mass. 501, 502-503 (1968). Contrast Adamian v. Three Sons, Inc. 353 Mass. 498 (1968); Carey v. New Yorker of Worcester, Inc. 355 Mass. 450, 451-453 (1969); Sweenor v. 162 State St. Inc. 361 Mass. 524, 526 (1972). There was no occasion for the Superior Court to act on a request for a ruling of law which was presented in the abstract. As the underlying action was one at law, review of the order of the single justice pursuant to the second paragraph of Rule 2:01 of the *893Appeals Court, 1 Mass. App. Ct. 896 (1972), should have been a bill of exceptions rather than by appeal. See St. Nicholas Russian Benefit Soc. Inc. v. Yaselko, 279 Mass. 81, 83 (1932); Arruda, petitioner, 347 Mass. 772 (1964). Compare Assessors of Swampscott v. Lynn Sand & Stone Co. 360 Mass. 595, 596 (1971). Accordingly, the entry will be
Herbert Murphy (Timothy Shea with him) for the petitioners.

Appeal dismissed.